U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended June 30, 2007 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-15243 CARIBBEAN AMERICAN HEALTH RESORTS, INC (Exact name of small business issuer as specified in its charter) Minnesota 41-1618186 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 9454 Wilshire Blvd., Suite 600, Beverly Hills, CA 90212 (Address of Principal Executive Offices) (310) 278-3108 (Issuer's telephone number, including area code) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed bySection 13 or 15(d) of the Exchange Act during the past 12 months (or for suchshorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of commonequity, as of June 30, 2007: 15,096,293 shares of common stock. CARIBBEAN AMERICAN HEALTH RESORTS, INC PART IFINANCIAL INFORMATION Item 1 Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Controls and Procedures PART IIOTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 SIGNATURES CERTIFICATION STATEMENTS CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Balance Sheet June 30, 2007 (Unaudited) ASSETS Current assets Cash and equivalents $ 67,509 Inventory 3,678 Total current assets 71,187 Equipment, net of accumulated depreciation of $679 1,664 Deposits 9,305 Total Assets $ 82,156 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ 95,233 Accrued expenses 10,054 Accrued interest 324,441 Advance from stockholder 74,842 Other current liabilities - line of credit 14,007 Note payable 1,000,000 Total current liabilities 1,518,577 Commitments and contingencies - Shareholders' deficit Common stock, 50,000,000 shares authorized, $.01 par value, 15,096,293 shares issued and outstanding 150,963 Additional paid-in capital 7,330,412 Treasury stock, at cost (13,992 ) Deficit accumulated during the development stage (8,903,804 ) Total shareholders' deficit (1,436,421 ) Total liabilities and shareholders' deficit $ 82,156 The accompanying notes are an integral part of these condensed financial statements 1 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Cumulative from inception Three Months Ended Six Months Ended (Sept. 17, 1998) June 30, June 30, to June 30, 2007 2006 2007 2006 2007 Revenue $ 6,569 $ 8,487 $ 12,550 $ 14,141 $ 125,116 Cost of revenue 3,464 3,708 5,937 7,278 54,560 Gross profit 3,105 4,779 6,613 6,863 70,556 Operating costs and expenses: General and administrative 39,018 74,989 75,611 113,870 2,223,749 Loss on settlement of obligations - 4,509,263 Total operating costs and expenses 39,018 74,989 75,611 113,870 6,733,012 Loss from operations (35,913 ) (70,210 ) (68,998 ) (107,007 ) (6,662,456 ) Other income (expense): Interest income - 2 - 3 41,061 Interest expense (36,560 ) (32,412 ) (71,954 ) (63,525 ) (2,276,809 ) (36,560 ) (32,410 ) (71,954 ) (63,522 ) (2,235,748 ) Loss before provision for income taxes (72,473 ) (102,620 ) (140,952 ) (170,529 ) (8,898,204 ) Provision for income taxes - - 800 800 5,600 Net Loss $ (72,473 ) $ (102,620 ) $ (141,752 ) $ (171,329 ) $ (8,903,804 ) Basic net loss per share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Basic weighted average number of common shares outstanding 15,095,820 15,093,793 15,095,531 15,091,749 The accompanying notes are an integral part of these condensed financial statements 2 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Cumulative from inception Six Months Ended (Sept. 17, 1998) June 30, to June 30, 2007 2006 2007 Cash flows from Operating activities Net loss $ (141,752 ) $ (171,329 ) $ (8,903,804 ) Adjustments to reconcile net income to net cash used by operating activities: Depreciation 249 195 679 Loss on settlement of debt obligation - - 4,509,263 Issuance of common stock for services - 1,001 101,000 Issuance of common stock for interest - - 1,496,880 Changes in operating assets and liabilities Decrease (increase) in inventory 176 1,968 (3,678 ) Decrease (increase) in deposit 196,206 (2,458 ) (9,305 ) Decrease (increase) in other current assets - 4,408 - Increase (decrease) in accounts payable (5,722 ) 21,946 95,233 Increase (decrease) in accrued expenses - (13,760 ) 12,328 Increase (decrease) in accrued interest (41,889 ) 62,144 324,440 Net cash used in operating activities 7,268 (95,885 ) (2,376,964 ) Cash flows from investing activities: Purchase of equipment - (2,343 ) (2,343 ) Net cash used in investing activities - (2,343 ) (2,343 ) Cash flows from financing activities: Proceeds from advances from line of credit - - 483,117 Advances (repayments) from related party 52,693 (95,044 ) 74,842 Proceeds from (repayments of) investment payable - - 86,800 Issuance of preferred stock - - 452,232 Issuance of common stock 140 - 349,825 Proceeds from notes payable - - 1,000,000 Net cash provided by (used in) financing activities 52,833 (95,044 ) 2,446,816 Net (decrease) increase in cash 60,101 (193,272 ) 67,509 Cash, beginning of period 7,408 494,239 - Cash, end of period $ 67,509 $ 300,967 $ 67,509 Supplemental cash flow information Interest paid $ 3,842 $ 1,201 $ 375,956 Income taxes paid $ 800 $ - $ 6,400 Non-cash investing and financing activities Common stock issued for debt $ - $ - $ 296,661 The accompanying notes are an integral part of these condensed financial statements 3 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Notes to Unaudited Condensed Financial Statements June 30, 2007 1. Organization and summary of significant accounting policies Organization and line of business Caribbean American Health Resorts, Inc., formerly Vital Health Technologies, Inc., (the “Public Company” or the “Company”) was incorporated on April 11, 1960.On March 10, 2003, the Public Company consummated an Agreement and Plan of Reorganization to acquire all of the outstanding capital stock of Caribbean American Health Resorts, Inc. (“CAHR”) a closely held private company, in an exchange for 9,786,295 shares of the Public Company’s common stock (“CAHR transaction”).Prior to the CAHR transaction, the Public Company sold off its remaining assets and operations and had 3,741,250 shares of common stock issued and outstanding.Following the transaction, the Public Company change its name from Vital Health Technologies, Inc. to Caribbean American Health Resorts, Inc. and had 13,527,545 shares of common stock issued and outstanding. The accounting treatment of the CAHR transaction was determined by the following: 1. The Public Company was a non-operating public company (having no operations or assets); 2. The shareholders of CAHR became the controlling shareholders of the combined company; and 3. The management and operations of the combine company continue to be those of CAHR. For accounting purposes, the CAHR transaction is considered to be a capital transaction in substance, rather than a business combination.The result of the CAHR transaction is treated, in the accompanying financial statements as equivalent to the issuance of shares by a private company (CAHR) for the non-monetary assets of a non-operational public company (Public Company), accompanied by a recapitalization.The accounting for the CAHR transaction is similar to that resulting from a reverse acquisition.Accordingly, the historical financial information of the accompanying financial statement sis that of CAHR.All shares included in the Statement of Stockholder’s Equity have been presented as if the acquisition had occurred at the date of inception, September 17, 1998, of CAHR. The shares of the Public Company outstanding prior to the merger (3,741,250) have been shown as a recapitalization of CAHR as of March 10, 2003. Caribbean American Health Resorts, Inc. (a development stage company) plans to develop world class health resorts in the Caribbean Island of Barbados.The health and longevity facilities will provide five star luxury accommodations, reconstructive and elective surgery.Programs will include detox, rehab, spa and weight reduction, along with holistic health and longevity and a full range of traditional spa services.Caribbean American Health Resorts will also distribute a variety of herbal-based vitamins and dietary supplements. 4 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) 1.Organization and summary of significant accounting policies (continued) Development Stage Company The Company is a development stage company as defined in Statement of Financial Accounting Standards ("SFAS") No. 7, "Accounting and Reporting by Development Stage Enterprises." The Company is devoting substantially all of its present efforts to establish a new business, and its planned principal operations have not yet commenced.The Company has not generated any material revenues throughout its history. The Company's ability to continue in business is dependent upon obtaining sufficient financing or attaining future profitable operations. Interim periods The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and Article 10 of Regulation S-B.Accordingly, they do not include all of the information and required by generally accepted accounting principles generally accepted in the United States of America for annual financial statements.In the opinion of the Company’s management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the six months ended June 30, 2007 are not necessarily indicative of results for any future period.These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006. 2. Net loss per common share Net loss per common share is calculated in accordance with Statement of Financial Accounting Standards No. 128 (“SFAS 128”).Basic net loss per share is based upon the weighted average number of common shares outstanding.Diluted loss per share is based upon the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options are assumed to be exercised at the beginning of the period (or time of issuance, if later) and as if funds obtained thereby were used to purchase common stock at the average market price during the period.For the periods ended June 30, 2007 and 2006 there were no common stock equivalents. 5 Item 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward-Looking Statement Notice When used in this report, the words "may," "will," "expect," "anticipate," "continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect the Company's future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guaranteed of future performance and are subject to risks and uncertainties and those actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors are discussed under the headings "Item 2 Description of Business", "Item 6. Management's Discussion and Analysis or Plan of Operation" and also include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. BUSINESS STRATEGY Caribbean American Health Resorts’ objective is to maximize its profitability by providing quality health products, high quality spa treatment and elective/reconstructive surgical services as well as distributing a variety of herbal based vitamins and dietary supplements.The key elements of the strategy are: ·Establish a World-Class Health Resort CAHRhas identified prime property, on the island of Barbados, on which it intends to build a world-class health resort that will cater to the spa treatment, constructive/elective surgical and other alternative medical needs of athletes, musicians, actors, entertainment artists and business executives through out the world.The company will combine the ideal climate on the island of Barbados with the expertise of leading surgeons and physicians from the United States to deliver high quality health services to these targeted clients in the comfort of a luxury resort. The Barbados Medical Council has recently approved the license for the surgeons to operate on the island. ·Market the products and services aggressively to target Customers CAHR will market its health services aggressively to business executive, sports and entertainment clients worldwide as well as targeted Caribbean population.In January 2005, CAHR launched a new herbal product line. The line consists of a variety of herbal based vitamins and dietary supplements. The multi-vitamins are claimed to be manufactured from the finest pharmaceutical–grade nutrients and based on the latest scientific research. ·Implement a Discipline Financial Strategy CAHR‘s financial strategy will be focused on maximizing profitability and minimizing financial risks.To this end, the company will focus on achieving the right balance between equity and debt in the capital structure to ensure that CAHR maintains adequate financial flexibility to adjust successfully to changes in the market place.The company believes that a disciplined financial approach will also enable us to capitalize on opportunistic expansion opportunities throughout the Caribbean. ·Liquidity and Capital resources The company expects that its cash and cash generated from operations will be insufficient to meet its operating cash needs. The company will continue to rely on Mr. Martin and other shareholders for working capital support for the company. The company will attempt to raise capital for its acquisitions and development through a private placement or rights offering of the company‘s common stock. There can be no assurance that the company will be able to raise the required amount of capital to successfully complete its plan. 6 Three months ended June 30, 2007 and June 30, 2006 The Company generated $6,569 for three months ended June 30, 2007 as comparedto $8,487 revenue for the three months period ended June 30, 2006. Cost of Sales for the three months ended June 30, 2007 and 2006 were $3,464 and $3,708 respectively. Lack of sales revenue accounted for the change in revenue and changes in cost of sales for the three months ended June 30, 2007. General and Administrative expenses for the three months ended June 30, 2007were $39,018 as compared to $74,989 in the three months period ended June 30,2006. Reduction in marking and promotion caused a decrease in General and Administrative expenses for the three months ended June 30, 2007. The Company had interest expense in the amount of $36,560 for the three months ended June 30, 2007 as compared to the interest expense of $32,412 for the three months ended June 30, 2006. This interest expense is related to the long term debt of $ 1,000,000 borrowed. Interest expense increased due to the bank carrying charges. As result of the foregoing, the company realized a net loss of $72,473 for the three months ended June 30, 2007 as compared to a net loss of $102,620 for the three months period ended June 30, 2006. The decrease of the net loss for the company for the three month period ending June 30, 2007 over the previous three month period ending June 30, 2006 was due to a decrease in marketing and promotion costs. The company has realized a net loss of $140,952 for the six month period ended June 30, 2007 as compared to a net loss of $170,529 for the same six month period ended June 30, 2006. However, an increase in revenue accounts for the overall reduction in a total net loss for the period six months ended June 30, 2007 over the six month period ended June 30, 2006. Six months ended June 30, 2007 and June 30, 2006 The Company generated $12,550 for the six months ended June 30, 2007 as compared to $14,141 for the six months ended June 30, 2006. Cost of sales for the six months ended June 30, 2007 $5,937 and $7,278 respectfully. The lack of sales from the new herbal product line caused the changes in revenue and cost of sales in the six months ended June 30, 2007 as compared to the six months ended June 30, 2006. General and Administrative expenses for six months ended June 30, 2007 was $75,611 as compared to $113,870 for the six months ended June 30, 2006. Changes in market, promotion and personnel expenses accounted for the above changes in the six months period ended June 30, 2007. The Company had interest expenses in the amount of $71,954 for the six months ended June 30, 2007 as compared to interest expense of $63,525 for six months ended June 30, 2006. Most of the expense is related to a long term debt of $1,000,000 borrowed. Bank carrying charges accounts for the increase in the six months ended June 30, 2007. OFF-BALANCE SHEET ARRANGEMENTS The company has no off-balance sheet arrangements that have or are reasonably likely to have current or future effecton the company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditure or capital resources. Item 3.CONTROLS AND PROCEDURES The Company's Chief Executive Officer/Chief Financial Officer has conducted an evaluation of the Company's disclosure controls and procedures as of June 30, 2007.Based on their evaluation, the Company's Chief Executive Officer/Chief Financial Officer has concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the applicable Securities and Exchange Commission rules and forms.There were no significant changes in the Company's internal controls or in other factors that could significantly affect these controls subsequent to the date of the most recent evaluation of these controls by the Company's Chief Executive Officer/Chief Financial Officer.No significant deficiencies or material the company weaknesses in the Company's internal controls were identified therefore no corrective actions were taken. 7 PART II - OTHER INFORMATION Item 1.Legal Proceedings The Company is not a party to or the subject of any pending legal proceeding or any contemplated proceeding of a governmental authority Item 2.Sale of Equity Securities and Use of Proceeds None Item 3.Defaults upon Senior Securities None Item 4.Submission of Matters to a Vote of Security Holders None Item 5.Other Information None Item 6.Exhibits (a)Exhibits required by Item 601 of Regulation S-B Exhibit3.1Articles of Incorporation.* Exhibit3.2Bylaws.* Exhibit4.1Agreement and Plan of Share Exchange.** Exhibit14Code of Ethics.*** Exhibit31.1Certification pursuant to Section 302 of Sarbanes OxleyAct of 2002 Exhibit32.1Certification pursuant to Section 906 of Sarbanes OxleyAct of 2002 *These items were filed as exhibits to the Company's annual report on Form10-KSB for the year ended December 31, 2000, and are incorporated herein bythis reference. **These items were filed as exhibits to the Company's annual report on Form10-KSB for the year ended December 31, 2002, and are incorporated herein bythis reference. ***This item was filed as an exhibit to the Company's annual report on Form10-KSB for the year ended December 31, 2003, and is incorporated herein bythis reference. SIGNATURES In accordance with the requirements of the Exchange Act, the registrantcaused this report to be signed on its behalf by the undersigned, thereunto dulyauthorized. Caribbean American Health Resorts, Inc. Date: November 28, 2007By:/s/Halton Martin Halton Martin, Director, Chief Financial Officer and Chief Executive Officer 8
